                                                                               United States District Court
                                                                                 Southern District of Texas

                                                                                    ENTERED
                                                                                    July 05, 2019
                           UNITED STATES DISTRICT COURT
                                                                                 David J. Bradley, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                               GALVESTON DIVISION

ASHLEY LUHIELLIER                          §
                                           §
              Plaintiff.                   §
                                           §
                                           §
VS.                                        §     CIVIL ACTION NO. 3:18–CV–00281
                                           §
BRAZORIA COUNTY, TX; CITY OF               §
OYSTER CREEK, TX; and SHERIFF              §
CHARLES WAGNER                             §
                                           §
              Defendants.                  §


                   ORDER ADOPTING MAGISTRATE JUDGE’S
                   MEMORANDUM AND RECOMMENDATION

       Pending before the Court is the Memorandum and Recommendation of United

States Magistrate Judge Andrew M. Edison. See Dkt. 56. On June 4, 2019, several

motions were referred to Judge Edison for report and recommendation. See Dkt. 54.

Pending before Judge Edison was Plaintiff’s Motion to Dismiss Defendants Sheriff

Charles Wagner and Brazoria County Without Prejudice. (Dkt. 41).

       No objections have been filed to the Memorandum and Recommendation.

Accordingly, the Court reviews the Memorandum and Recommendation for plain error

on the face of the record. 28 U.S.C. § 636(b)(1); see also, FED. R. CIV. P. 72(b)(3).

       Based on the pleadings, the record, and the applicable law, the Court finds that

there is no plain error apparent from the face of the record. Accordingly, it is hereby

ORDERED AND ADJUDGED that:
(1)   Judge Edison’s Memorandum and Recommendation (Dkt. 56) is
      APPROVED AND ADOPTED in its entirety as the holding of the Court;

(2)   Plaintiff’s Motion to Dismiss Defendants Sheriff Charles Wagner and
      Brazoria County Without Prejudice (Dkt. 41) is GRANTED.

It is so ORDERED.

SIGNED at Galveston, Texas, this 5th day of July, 2019.


                                    ___________________________________
                                    George C. Hanks Jr.
                                    United States District Judge




                                    2
